Motion granted insofar as to vacate the order of this court, entered January 13, 1959, and to reinstate the appeal taken from the order of the Court of General Sessions of the County of New York, entered June 28, 1957, and *618to enlarge appellant's time to procure the record on appeal and appellant’s points to be served and filed up to and including October 7, 1959, with notice of argument for the November 1959 Term of this court, said appeal to be argued or submitted when reached. Concur- — Rabin, J. P., M. M. Frank, Valente, McNally and Stevens, JJ.